Citation Nr: 1522195	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-26 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disease (COPD). 

2.  Entitlement to service connection for osteoporosis, to include a secondary to COPD. 

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to October 1986, and from October 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In February 2015, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of this hearing is of record.  During the hearing, the VLJ agreed to hold the record open for 60 days to allow for the submission of additional evidence.

In March 2015, the Veteran submitted a private audiological opinion, and in a March 2015 statement, the Veteran's representative waived RO consideration of such evidence.  Therefore, the Board may appropriately consider this evidence and proceed with the issuance of this decision.  38 C.F.R. § 20.1304(c) (2014).  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  However, with respect to the VVA file, the information contained therein is either duplicative of that contained in the VBMS file or is not relevant to the claims on appeal.  

FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, COPD and emphysema are related to his military service, to include his in-service complaints of exposure to oil fires and burn pits.

2.  Osteoporosis is caused by treatment for service-connected COPD.

3.  Bilateral hearing loss was not present in service, manifested within one year of the Veteran's discharge from service, or shown to be causally or etiologically related to any disease, injury, or incident in service.

4.  Tinnitus was not present in service, manifested within one year of the Veteran's discharge from service, or shown to be causally or etiologically related to any disease, injury, or incident in service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD and emphysema are met.  38 U.S.C.A. §§ 1101, 1103, 1112, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.300, 3.303 (2014).

2. The criteria for service connection for osteoporosis secondary to service-connected COPD are met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014). 

4.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

As the Board's decision to grant service connection for COPD and emphysema, and osteoporosis is completely favorable, no further action is required to comply with the VCAA and implementing regulations, with respect to those issues.

Regarding the Veteran's claims for service connection for bilateral hearing loss and tinnitus, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2010 letter, sent prior to the initial unfavorable decision issued in June 2012, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  This letter also informed the Veteran of what type of information and evidence was needed to establish disability ratings and effective dates in accordance with Dingess/Hartman, supra.  Accordingly, VA has satisfied its duty to notify under the VCAA.  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records and post-service reports of VA and private treatment.  The Board notes that the Veteran reported receiving VA Home Healthcare visits every three months.  While these records have not been associated with claims file, the Board notes that, during the hearing, he indicated such treatment was with respect to his respiratory issues, and as the Board is granting such claim, finds no prejudice to him in adjudicating the remaining issues.  The Veteran also reported receipt of Social Security Administration benefits, records of which are not associated with his claims file.  However, the AOJ previously issued a formal finding of unavailability of such records and informed the Veteran of their inability to obtain such records. The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Veteran was afforded a VA audiological examination in September 2011.  The Board notes that the Veteran's representative questioned the adequacy of such examination, essentially alleging that the examiner misinterpreted what the Veteran said with respect to the onset of his tinnitus, and generally criticizing the facility where the examination was held.  However, the Board finds that the examiner's opinion with respect to the onset of tinnitus is consistent with the record, and such opinion considered the full record, to include the Veteran's service treatment records, lay statements, and current medical condition.  Furthermore, with respect to both claims, the September 2011 VA examiner considered all of the pertinent evidence of record, to include discussing the shifts in the Veteran's in-service audiograms, as well as the statements of the Veteran, and provided an opinion supported by a complete rationale, relying on, and citing to, the records reviewed.  Moreover, the expert offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing,  via videoconference, in February 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the hearing, testimony was solicited regarding the service incurrence of the Veteran's alleged disabilities, continuity of symptomatology, the existence of  current disabilities, and a nexus between such disabilities and service.  In addition, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the claims.  She also explained to the Veteran the basis of the denial of his claims at the RO level.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  Furthermore, as a result of the Judge's recommendation, the Veteran submitted an additional private nexus opinion regarding his claimed bilateral hearing loss and tinnitus.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  Additionally, in Fountain v. McDonald, No. 13-0540 (U.S. Vet. App. Feb. 9, 2015), the Court determined that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  A claim based on aggravation of a non-service-connected disability by a service-connected one requires the establishment of a baseline level of disability prior to aggravation and a showing that the secondary condition was not due to the natural progression of a disease.

For claims filed after June 9, 1998, a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the claimant's use of tobacco products during service.  38 U.S.C.A. § 1103; 38 C.F.R. 
§ 3.300.  For the purpose of this section, the term "tobacco products" means cigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-your-own tobacco. These provisions do not prohibit service connection if: (1) the disability or death resulted from a disease or injury that is otherwise shown to have been incurred or aggravated during service. For purposes of this section, "otherwise shown" means that the disability or death can be service connected on some basis other than the Veteran's use of tobacco products during service, or that the disability became manifest or death occurred during service; or (2) the disability or death resulted from a disease or injury that appeared to the required degree of disability within any applicable presumptive period under §§ 3.307, 3.309, 3.313, or 3.316; or (3) secondary service connection is established for ischemic heart disease or other cardiovascular disease under § 3.310(b).  

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

A Lung Disorder & Osteoporosis

The Veteran seeks service connection for a lung disorder, to include COPD, which he alleges is due, in part, to his exposure to burn pits and oil fires while serving in Southwest Asia.  He also seeks secondary service connection for osteoporosis, which he contends was caused by medication he takes for his COPD.

As an initial matter, the Board acknowledges that the Veteran had a long history, i.e., 30 plus years, of smoking cigarettes, to include during his time in service.  The Board further notes that a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the claimant's use of tobacco products during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  However, as will be discussed further herein, the Board finds that, while the Veteran does have a smoking history, to include during service, the evidence is at least in equipoise as to whether his current lung disorder is otherwise related to service, to include his exposure to burn pits and oil fires.  Therefore, service connection for such disorder is not precluded by law. 38 C.F.R. § 3.300(1).

During the hearing, the Veteran testified that he worked in close proximity to three oil well fires for a month, and that the residue from such fires had to be scraped off of windshields and washed from the body with dish soap.  See Hearing Transcript at p. 15-16.  The record reflects that the Veteran served in Southwest Asia from November 1990 to May 1991, and his testimony regarding his exposure to burn pits and oil fires is consistent with such service.  38 U.S.C.A. § 1154(a).  Therefore, the Board finds such statements credible.  

Additionally, the Veteran was diagnosed with near end-stage COPD in 1998 and private treatment records also show a diagnosis of emphysema.  In September 2010, the Veteran's long-time physician issued a statement detailing that, because the Veteran's emphysema was unusually severe, he feels multiple factors, to include exposure to oil fires in service, contributed to his disability.  He noted the Veteran's history of smoking, but stated that a comorbid state would have had to occur to cause such a severe state of emphysema, and found that his in-service exposure to oil fires was a contributing factor.

In July 2011, the Veteran underwent a VA examination to determine the etiology of his COPD.  While the examiner issued a negative opinion, noting the Veteran's long history of smoking, he stated, "I don't doubt that he may have some respiratory effects from exposure to the burning oil fields and tarpits while deployed..."

Regarding the opinions offered in this case, both were made by medical professionals familiar with the Veteran's in-service and post-service history, and, though they acknowledge his history as a smoker, indicate that the Veteran's in-service exposure to burn pits and oil fires contributed to his COPD and emphysema.  The Board notes the Veteran's diagnosis of near end-stage COPD at a relatively young age and within a decade from service separation, and that the medical evidence of record indicates that his in-service exposure to burn pits and oil fires contributed to his COPD and emphysema.  As the medical opinions essentially indicate that the Veteran's COPD and emphysema was caused, in part, by his in-service exposure to burn pits and oil fires, the Board finds that the evidence is in relative equipose as to whether the Veteran's COPD and emphysema was caused by his service.   Therefore, the Board resolves all doubt in favor of the Veteran and finds that service connection for COPD and emphysema is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  

The Board notes that the record establishes that the Veteran's osteoporosis is related to steroid use for his COPD.  Such was indicated in the normal course of treatment by the physician treating the Veteran's osteoporosis.  See July 2010 private medical record.  Thus, as the Board has awarded service connection for COPD, the Veteran is entitled to service connection for osteoporosis on a secondary basis.

Bilateral Hearing Loss & Tinnitus

The Veteran seeks service connection for bilateral hearing loss and tinnitus, which he attributes to in-service noise exposure incurred while working as a Heavy Equipment Operator and in a transportation unit.  As noise exposure is consistent with the conditions of his service, the Board finds that he was exposed to noise during military service.  38 U.S.C.A. § 1154(a). 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

Service treatment records include several audiograms, and are silent for complaints of hearing loss or tinnitus.  A February 1975 audiogram, completed at service entrance,  revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
/
5
LEFT
15
10
5
/
5

The remaining audiograms include the following results, to include in October 1982:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
25
LEFT
15
10
10
15
25

The Veteran denied hearing loss and ear trouble on an accompanying Report of Medical History.  

July 1985:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
15
10
LEFT
20
10
10
10
15

August 1986:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
10
15
LEFT
25
20
15
15
25

September 1986:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
20
LEFT
15
15
10
10
15

The Veteran denied hearing loss and ear trouble on an accompanying Report of Medical History.  

The Veteran's April 1991 audiogram, performed at service separation, indicated the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
15
LEFT
15
10
15
10
15

"No change in hearing" was stamped beneath his audiogram.  The Veteran denied hearing loss and ear trouble on an accompanying Report of Medical History.  

An October 1993 audiogram, from the Veteran's Reserve service, was also included, and showed the following:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
/
15
LEFT
20
15
5
/
10

The Veteran denied hearing loss and ear trouble on an accompanying Report of Medical History.  

Post-service, private treatment records show that the Veteran's hearing was grossly intact in August 2002, November 2002, and July 2003.   In April 2004, the Veteran complained of right ear pain with some hearing loss, and was treated for right otitis media.  In May 2004, the Veteran complained of right ear hearing loss which was relieved after impacted cerumen was removed.  Private treatment records further detail findings of "no tinnitus or hearing loss" in September 2004, January 2005, March 2005, July 2005, September 2005, January 2006, May 2006, September 2006, February 2007, April 2009, July 2009, June 2010, and July 2010.   Additionally, in March 2010, the Veteran denied any change in hearing.  

In September 2011, the Veteran underwent a VA examination.  He reported in-service noise exposure from heavy equipment, small arms fire, large trucks and explosions.  The Veteran also reported civilian employment from 1986 to 2003 (apart from active duty from October 1990 to June 1991) as a heavy equipment operator, during which he reported using hearing protection, and some recreational noise exposure.

Audiological examination revealed the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
50
55
LEFT
20
15
15
50
60

Speech audiometry revealed speech recognition ability of 94 percent, bilaterally.  The Veteran was diagnosed with bilateral sensorineural hearing loss.

The examiner noted review of the Veteran's claims file and listed all of the in-service audiogram results.  He then explained the significance of the audiograms, stating:

Initially, the Veteran served in the Army from September 7, 1975, to May 1, 1977, as a heavy equipment operator.  The 13 February 1975 audiogram for enlistment documented clinically normal hearing sensitivity, bilaterally.  The Veteran re-enlisted and served in the Army from May 2, 1977, to October 28, 1986, again as a heavy equipment operator.  The 21 October 1982 audiogram showed hearing sensitivity within normal limits, bilaterally.  A 1 July 1985 Hearing Conservation reference audiogram revealed hearing sensitivity within normal limits bilaterally, with the exception of a mild loss at 6K Hz in the left ear only with no significant thresholds shifts for either ear compared to the 1982 audiogram.  On 8 August 1986, a hearing conservation audiogram normal hearing sensitivity, bilaterally, with the exception of significant shift and moderate loss at 6K Hz in the left ear compared to the 1982 audiogram.  However, the 11 September 1986 audiogram for ETS showed clinically normal hearing sensitivity, bilaterally.

There was no permanent change in his bilateral hearing sensitivity throughout this period of active military service.  There was no evidence of acoustic trauma, hearing loss or complaints of tinnitus. Research studies have shown that hazardous noise exposure has an immediate effect on hearing, and it is usually temporary at first.  It does not have a delayed onset or nor is it progressive or cumulative. [Citation]

Additionally, the Veteran served in the Army from October 11, 1990, to June 11, 1990, in Saudi Arabia as a motor transport operator.  His 15 April 1991 Re-Deployment Report of Medical Examination pure tone, air conduction audiogram showed normal hearing sensitivity, bilaterally, with the exception of a mild loss of hearing at 6 K Hz in the left ear only. The service medical record showed no evidence of acoustic trauma, hearing loss or tinnitus during this period of service. A follow-up audiogram in the Army Reserves, dated 16 October 1993, revealed hearing sensitivity within normal limits for adjudication purposes with normal hearing sensitivity, bilaterally, with the exception of a mild loss at 6 K Hz in the right ear only.  Again, there was no evidence of significant, permanent change in hearing thresholds for either ear during this period of service.  Based on these studies, the Veteran's hearing test at the time of his military separation accurately represents the effects of any hazardous noise exposure the Veteran sustained during active military service.  Based on the aforementioned evidence, current hearing loss is less likely as not due to noise exposure in service, but was acquired post-military service.

With respect to tinnitus, the examiner stated the following:

The Veteran self-reported the onset of tinnitus to be approximately one year ago, 20 years post-military service.  The Veteran exited military service with no significant change in hearing thresholds.  Hearing loss is the most common cause of tinnitus.  The greater the hearing loss the greater the possibility of one experiencing tinnitus. [Citation]

Due to the essentially normal hearing sensitivity in 1993, the reported late onset of tinnitus and the current high frequency sensorineural hearing loss acquired post-military service, it is this Clinician's opinion that current tinnitus is not as least as likely as not due to or caused by military service noise exposure.

In February 2015, the Veteran submitted an opinion from a private audioprosthologist.  The opinion stated that the Veteran has:

...hearing loss due to high noise exposure during active duty in the service and has continued to be a problem for him to present day.  Inspection revealed external auditory canals were clear.  Tympanic membranes were visible, intact and cloudy.  Tympanometry was not tested.  Audiometric evaluation revealed a bilateral sensorineural hearing loss mild to severe.  This loss is more than likely to be related to the noise exposure [the Veteran] experienced during his military career, than not.

Hearing Loss

Based on the above, the Board finds that the evidence does not support an award of service connection for bilateral hearing loss.

As a diagnosis of hearing loss was not shown until September 2011, the Veteran is precluded from a finding of presumptive service connection since his bilateral hearing loss did not manifest to a compensable degree within one year of service discharge.  Moreover, although he has essentially alleged a continuity of bilateral hearing loss symptomatology since service, such is not supported by the contemporaneous evidence revealing reports of no hearing loss as recently as July 2010.  Therefore, service connection for bilateral hearing loss on a presumptive basis, to include based on continuity of symptomatology is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Direct service connection has also not been demonstrated.  In so finding, the Board notes that the February 2015 private opinion contains no rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  As such, the opinion is not probative and cannot be relied upon by the Board.

Conversely, the Board accords September 2011 VA examiner's opinion high probative value.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Here, the September 2011 VA examiner considered the Veteran's history of in-service and post-service noise exposure as well as his lay reports regarding hearing loss, reviewed the claims folder including the service treatment records, and concluded that it was not likely that the Veteran's bilateral hearing loss was caused by or the result of his military service.  The examiner reasoned that there was no permanent change in his bilateral hearing sensitivity throughout either period of active military service, and that there was no evidence of acoustic trauma, hearing loss or complaints of tinnitus.  She added that "research studies have shown that hazardous noise exposure has an immediate effect on hearing, and it is usually temporary at first. It does not have a delayed onset or nor is it progressive or cumulative."  This opinion is found to carry significant weight, as it was based on a comprehensive review of the lay and clinical evidence on file dated from the Veteran's period of service, forward; and was supported by both clinical evidence pertaining to the specific case as well as medical expertise.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, Board finds no adequate basis to reject this competent medical opinion based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  

The Board has also considered the Veteran's lay assertions as to the etiology of his bilateral hearing loss, but finds that such is beyond his competence as a lay person to make and are not consistent with the objective evidence of record, which does not establish continuity and chronicity of hearing loss since service or a nexus between currently manifested hearing loss and noise exposure sustained in service.  See Davidson v. Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Specifically, the question of causation, or the relationship between the Veteran's in-service noise exposure and his current hearing loss, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  Id.; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Overall, the evidence is not in relative equipoise, as there is evidence of normal hearing acuity at separation from service in 1991, and approximately a 20-year gap between the Veteran's discharge from service and indications of bilateral hearing loss.  Moreover, the most probative evidence of record addressing the etiology and onset of the Veteran's hearing loss weighs against service incurrence.  As such, the benefit of the doubt doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Tinnitus

Tinnitus has been defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  See also Wanner v. Principi, 370 F.3d 1124 (Fed. Cir. 2004).  In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Accordingly, it is within the Veteran's competency to identify symptoms of tinnitus and the condition is therefore established through the Veteran's lay reports.  Moreover, the September 2011 VA examiner noted the existence of tinnitus. 

The clinical evidence includes service treatment records which are entirely negative for any mention of tinnitus or symptoms associated therewith, including at service separation.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by the Veteran).  Moreover, the Veteran denied having tinnitus in multiple private treatment notes, spanning from September 2004 through July 2010.  Thereafter, the earliest documentation of tinnitus was during the September 2011 VA examination, with the Veteran reporting that he had only noticed tinnitus within the past year (though he later stated during his hearing that tinnitus had been present since service separation, and he told the examiner that his tinnitus had worsened in the past year).

Therefore, the Board finds that the Veteran is precluded from a finding of presumptive service connection since his tinnitus did not manifest to a compensable degree within one year of service discharge.  Moreover, although he has essentially alleged a continuity of tinnitus symptomatology since service, such is not supported by the contemporaneous evidence revealing reports of no tinnitus as recently as July 2010.  Therefore, service connection for tinnitus on a presumptive basis, to include based on continuity of symptomatology is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Furthermore, as explained above, the September 2011 VA examiner recorded the Veteran's history of in-service and post-service noise exposure as well as his lay reports as to the onset of tinnitus, reviewed the claims folder including the service treatment records, and concluded that tinnitus was not at least as likely as not the result of military noise exposure.  This opinion is found to carry significant weight, as it was based on a comprehensive review of the lay and clinical evidence on file dated from the Veteran's period of service, forward; and was supported by both clinical evidence pertaining to the specific case as well as medical expertise.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, Board finds no adequate basis to reject this competent medical opinion based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  

Additionally, the Board finds that the lay assertions from the Veteran as to the etiology of his tinnitus are beyond his competence as a lay person to make and are not consistent with the objective evidence of record, which does not establish the existence of tinnitus since service or a nexus between currently manifested tinnitus and noise exposure sustained in service.  See Davidson v. Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Specifically, the question of causation, or the relationship between the Veteran's in-service noise exposure and his current tinnitus, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  Id.; see also Woehlaert, supra.

Overall, the evidence is not in relative equipoise, as there is evidence of normal hearing acuity and clinical evaluation of the ears at separation from service in 1991, and roughly a 20-year gap between the Veteran's discharge from service and indications of tinnitus.  Moreover, the most probative evidence of record addressing the etiology and onset of the Veteran's tinnitus weighs against service incurrence.  As such, the benefit of the doubt doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for COPD and emphysema is granted.

Service connection for osteoporosis, as secondary to service-connected COPD, is granted.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


